Execution Version





--------------------------------------------------------------------------------



SECOND AMENDMENT
TO
EXIT CREDIT AGREEMENT
dated as of
March 31, 2017
among
GOODRICH PETROLEUM CORPORATION,
as Parent Guarantor,
GOODRICH PETROLEUM COMPANY, L.L.C.,
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
The Lenders Party Hereto

--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner






1

--------------------------------------------------------------------------------





SECOND AMENDMENT TO EXIT CREDIT AGREEMENT
THIS SECOND AMENDMENT TO EXIT CREDIT AGREEMENT (this “Amendment”), dated as of
March 31, 2017 is among GOODRICH PETROLEUM CORPORATION, a Delaware corporation
(the “Parent Guarantor”); GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana
limited liability company (the “Borrower”); WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the lenders party
to the Credit Agreement (collectively, the “Lenders”); and the Lenders party
hereto.
R E C I T A L S
A.    The Parent Guarantor, the Borrower, the Administrative Agent and the
Lenders are parties to that certain Exit Credit Agreement dated as of October
12, 2016 (as amended by that certain First Amendment and Consent to Exit Credit
Agreement dated as of December 22, 2016 and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans to
and other extensions of credit on behalf of the Borrower.
B.    The Borrower has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as more fully described herein.
C.    The Administrative Agent and the Lenders have agreed to such amendments
subject to the terms and conditions set forth herein.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all article and section
references in this Amendment refer to articles and sections of the Credit
Agreement.
Section 2.    Amendment to Credit Agreement. Effective as of the Amendment
Closing Date:
(a)    Section 9.12(i) of the Credit Agreement is amended in its entirety to the
following:
“ (i) the sale or other disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein or any Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash; provided, however, that the
consideration received in respect of any sale or other disposition of
undeveloped Haynesville Specified Real Properties may be other Oil and Gas
Properties, which shall be equivalent on a net


1

--------------------------------------------------------------------------------




revenue interest acre basis and limited to other undeveloped Haynesville
Specified Real Properties to facilitate future development of the field(s), and
which will subsequently be mortgaged in accordance with Section 8.19; (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Subsidiary subject of such sale or other disposition (as
reasonably determined by the board of directors of the Parent Guarantor and, if
requested by the Administrative Agent, the Parent Guarantor shall deliver a
certificate of a Responsible Officer certifying to that effect) and (iii) if any
such sale or other disposition is of a Subsidiary owning Oil and Gas Properties,
such sale or other disposition shall include all the Equity Interests of such
Subsidiary; and”.
Section 3.    Conditions Precedent. This Amendment shall not be deemed to be
effective until the date on which each of the following conditions is satisfied
(or waived by the Majority Lenders) (the “Amendment Closing Date”):
(a)    The Administrative Agent shall have received from each of the Lenders,
the Borrower and the Parent Guarantor, counterparts (in such number as may be
requested by Administrative Agent) of this Amendment signed on behalf of such
Persons.
(b)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses (including, without limitation, the fees and expenses of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower under
the Credit Agreement.
(c)    The Administrative Agent shall have received such documents as the
Administrative Agent or special counsel to Administrative Agent may reasonably
request.
(d)    Each of the representations and warranties contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Amendment Closing Date, except to the extent such
representations and warranties expressly related to any earlier date.
(e)    No Default or Event of Default has occurred and is then continuing.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be closed when it has received documents confirming or certifying,
to the satisfaction of the Administrative Agent, compliance with the conditions
set forth in this Section 3. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 4.    Credit Agreement; No Further Modification. As a condition to the
occurrence and continuation of the amendment provided herein by the
Administrative Agent and the Lenders, the Borrower and the Parent Guarantor
hereby agree to continue to be bound by, and comply with, the terms and
conditions of the Credit Agreement at all times and in all respects.


2

--------------------------------------------------------------------------------




Except as specifically provided herein, all terms, conditions and covenants
contained in the Credit Agreement, and all rights of the Administrative Agent
and the Lenders with respect thereto, shall remain in full force and effect.
Section 5.    Representations and Warranties. As of the date hereof, each of the
Borrower and the Parent Guarantor represents and warrants to the Administrative
Agent and each of the Lenders that:
(a)    The execution, delivery and performance of this Amendment by each of the
Borrower and the Parent Guarantor are within such Person’s powers and have been
duly authorized by all necessary action on the part of such Person. This
Amendment has been duly executed and delivered by each of the Borrower and the
Parent Guarantor and constitutes a legal, valid and binding obligation of such
Person, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    The execution, delivery and performance of this Amendment by each of the
Borrower and the Parent Guarantor (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including shareholders or any class of directors,
whether interested or disinterested, of the Borrower or any other Person), nor
is any such consent, approval, registration, filing or other action necessary
for the consummation of the transactions contemplated thereby, except (A) such
as have been obtained or made and are in full force and effect, (B) the
recording and filing of the Security Instruments as required by the Credit
Agreement, (C) those third party approvals or consents which, if not made or
obtained, would not cause a Default under the Credit Agreement, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of the Loan Documents and (D) the filing of
any document with the SEC, (ii) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Guarantor or the Borrower or any order of
any Governmental Authority, (iii) will not violate or result in a default under
any material agreement or other instrument binding upon the Parent Guarantor or
the Borrower or its Properties, or give rise to a right thereunder to require
any payment to be made by the Parent Guarantor or the Borrower and (iv) will not
result in the creation or imposition of any Lien on any Property of the Parent
Guarantor or the Borrower (other than the Liens created by the Loan Documents).
(c)    Each of the representations and warranties contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof, except to the extent such
representations and warranties expressly related to any earlier date.
(d)    No Default or Event of Default has occurred or is continuing or would
reasonably be expected to result after giving effect to this Amendment or any
other transaction contemplated hereby.


3

--------------------------------------------------------------------------------




Section 6.    Ratification of Liability. The Borrower and the Parent Guarantor,
as debtors, grantors, pledgors, guarantors, assignors, or in other similar
capacities in which such parties grant liens or security interests in their
properties or otherwise act as accommodation parties or guarantors, as the case
may be, under the Loan Documents, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which it is a party, and ratify
and reaffirm their grants of liens on or security interests in their properties
pursuant to such Loan Documents to which they are a party, respectively, as
security for the obligations under the Loan Documents, and each such Person
hereby confirms and agrees that such liens and security interests hereafter
secure all of the obligations under the Loan Documents.
Section 7.    Reference to and Effect upon the Credit Agreement.
(a)    Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Administrative Agent and the Lenders and all of
the obligations under the Loan Documents, shall remain in full force and effect.
The Borrower and the Parent Guarantor hereby confirm that the Credit Agreement
and the other Loan Documents are in full force and effect and that neither the
Borrower nor the Parent Guarantor has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
obligations under the Loan Documents, the Credit Agreement or any other Loan
Document.
(b)    Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of the provisions of the Credit Agreement or any other Loan
Documents nor constitute a novation of any of the obligations under the Loan
Documents under the Credit Agreement or other Loan Documents or (ii) constitute
a course of dealing or other basis for altering any obligations under the Loan
Documents or any other contract or instrument. Except as expressly set forth
herein, the Administrative Agent and each Lender reserves all of its rights,
powers, and remedies under the Credit Agreement, the other Loan Documents and
applicable law.
(c)    From and after the Amendment Closing Date, (i) the term “Agreement” in
the Credit Agreement, and all references to the Credit Agreement in any other
Loan Document, shall mean the Credit Agreement, as modified hereby, and (ii) the
term “Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.
(d)    This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.
Section 8.    Release. The Borrower and the Parent Guarantor, in consideration
of the Administrative Agent’s and the Lenders’ execution and delivery of this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and


4

--------------------------------------------------------------------------------




forever discharges (and further agrees not to allege, claim or pursue) any and
all claims, rights, causes of action, counterclaims or defenses of any kind
whatsoever, in contract, in tort, in law or in equity, whether known or unknown,
direct or derivative, which the Borrower, the Parent Guarantor or any
predecessor, successor or assign might otherwise have or may have against the
Administrative Agent, the Lenders, their present or former subsidiaries and
affiliates or any of the foregoing’s officers, directors, employees, attorneys
or other representatives or agents in each case on account of any conduct,
condition, act, omission, event, contract, liability, obligation, demand,
covenant, promise, indebtedness, claim, right, cause of action, suit, damage,
defense, circumstance or matter of any kind whatsoever which existed, arose or
occurred at any time prior to the Amendment Closing Date relating to the Loan
Documents, this Amendment and/or the transactions contemplated thereby or
hereby. The foregoing release shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of the Credit Agreement, this Amendment, any other Loan Document or
any provision hereof or thereof.
Section 9.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section 10.    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 11.    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
(SIGNATURES BEGIN NEXT PAGE)






5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:    GOODRICH PETROLEUM COMPANY, L.L.C.


By: /s/Michael J. Killelea    
Name:
Michael J. Killelea

Title: Executive Vice President, General Counsel and Corporate Secretary    






PARENT GUARANTOR:    GOODRICH PETROLEUM CORPORATION


By: /s/Michael J. Killelea    
Name:
Michael J. Killelea

Title: Executive Vice President, General Counsel and Corporate Secretary    




Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender



By: /s/Stephanie Harrell    
Name:    Stephanie Harrell
Title: Vice President






Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
BANK OF MONTREAL, as a Lender



By:     
Name:        
Title:        


 




Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
COMPASS BANK, as a Lender



By: /s/Rachel Festervand    
Name:    Rachel Festervand
Title: Sr. Vice President


  


Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
JPMORGAN CHASE. BANK, N.A., as a Lender



By: /s/Trey Lewis    
Name:    Trey Lewis
Title: Authorized Officer






Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
BANK OF AMERICA, N.A., as a Lender



By: /s/Tyler D. Levings    
Name:    Tyler D. Levings
Title: Director




Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
ROYAL BANK OF CANADA, as a Lender



By: /s/Leslie P. Vowell    
Name:    Leslie P. Vowell
Title: Attorney-in-Fact




Signature Page to Second Amendment to Exit Credit Agreement

--------------------------------------------------------------------------------






LENDER:
THE BANK OF NOVA SCOTIA, as a Lender

 
By: /s/Marc Graham    
Name:    Marc Graham
Title: Director


Signature Page to Second Amendment to Exit Credit Agreement